COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Case number:                 01-12-01032-CV

Style:                       Steve Holmes, Debbie Holmes, Clinton Holmes, Dana
                             Atkinson, Jerry Smith and Greg Evans, not individually
                             but solely zn their capacity as and on behalf of the Board
                             of Directors and Members of the Houston Aeronautical
                             Heritage Soctety, Inc. ( HAHS ’) and Penny Evans and
                             Gary Evans, solely their capacity as Members of
                             HAHS v. John L. Graves and Harper Trammell, No.
                             2012-23495 in the 334th District Court of Harris County,
                             Texas

      On November 21, 2012, appellants filed a "Motion for Temporary,
Emergency Relief," seeking a stay of a summary judgment hearing set for
November .30, 2012. Appellants are requested to file a supplemental motion
informing the Court of (1) whether appellants have filed a motion to stay the
hearing in the trial court and the trial court’s ruling on such motion, if any, and (2)
the subject of summary judgment motion and hearing. The supplemental motion is
due no later than 12:00 p.m. on Tuesday, November 27, 2012.

      The Court further requests that appellees respond to appellants’ motion and
supplemental motion for emergency relief. The response, if any, is due no later
than 12:00 p.m. on Wednesday, November 28, 2012

      With respect to the deadlines set forth in this order, the Court suspends the
application in this case of the mailbox rule, TEX. R. APP. P. 9.2. See TEX. R. APp.


         It is so ORDERED.


Judge’s signature:/s/Harvey Brown
                 Acting individually

Date: November 26, 2012